The appeal is from an order denying the petition of Lewis P. Hathaway for appointment as administrator de bonis non of the estate of F.A. Bizzell, deceased.
Hathaway was public administrator of the county and asked for letters in virtue of his official right. Opposition was filed by McMillian and others, who are heirs of decedent, on the grounds that Hathaway was incompetent and unsuited to act as administrator because he was unfamiliar, inexperienced, and ignorant in the handling of large business affairs, and the estate required the care of some one of business experience, and that he was also incompetent by reason of his want of integrity.
No evidence was given in support of the objection based on alleged lack of integrity.
In regard to the competency and fitness of Hathaway to perform the duties required of him in administering upon the estate, proof was offered. It was shown that Hathaway had held the office of public administrator of Ventura County for ten and a half months, that he had resided in California for many years, and in Ventura County for more than five years, that he had followed from time to time varied occupations, having been a newspaper man for twenty years, the city editor and news manager of a newspaper in Ventura, and in charge of the advertising department for about four years, also secretary of the county fair association, secretary and manager of the Ventura County Mutual Insurance Company, a local fire insurance company with fifteen hundred members carrying about three millions in insurance, a soliciting agent for a life insurance company, and for five or six months a deputy in the county clerk's office. He had not served as administrator or executor of any estate prior to the time he became public administrator. The estate consisted of ten acres of land worth $15,540, two lots in Los Angeles, one worth thirty-three thousand *Page 488 
dollars, the other twelve thousand dollars, jewelry $710, an automobile at five hundred dollars, and other personal property worth two thousand dollars. The rentals amounted to several thousand dollars a year. This was all the evidence bearing on the subject.
There is nothing in this evidence tending to show that Hathaway was incompetent or unfit. We are at a loss to account for the decision denying the application, unless, as suggested in one of the briefs, there was a misunderstanding, and the trial court supposed that the petitioner was willing to have the petition denied. Nothing to that effect appears in the record.
The order is reversed and the cause remanded for further proceedings.
Sloss, J., and Lawlor, J., concurred.